Title: To George Washington from Henry Knox, 15 February 1787
From: Knox, Henry
To: Washington, George



New York 15 February 1787

I thank you my dear Sir for your kind favor of the 3d instant which I received yesterday. I beg leave to make an observation once for all which is, that you would not consider yourself as under obligation to answer any of my letters, (unless I should particularly request the favor) untill you should find sufficient leisure and inclination for the purpose. It would pain me exceedingly were I in the least to add to your embarrasment which I am persuaded must be occasioned by your numerous correspondents.
I received nothing from Genl Lincoln last evening. But I enclose you a Boston paper which will show you the proceedings of the Legislature on his success—Instead of marching the 2600 men as a reinforcement to Lincoln which is mentioned in the

papers they will enlist 1000 men for six months, and station them in the upper counties. The legislature will disfranchise all who were in rebellion of, and under the rank of non commissioned officers for a given time. The persons who acted as officers will have to undergo a judicial trial. I am my dear Sir with perfect respect & affection Your humble servant

H. Knox

